Name: Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|31995R1429Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars Official Journal L 141 , 24/06/1995 P. 0028 - 0031COMMISSION REGULATION (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EC) No 1032/95 (2), and in particular Articles 13 (8), 14 (5) and 14a (7) thereof,Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in particular Article 3 thereof,Whereas Article 13 (4) of Regulation (EEC) No 426/86 imposes an export licence requirement for the granting of refunds;Whereas Commission Regulation (EEC) No 3719/88 (4), as last amended by Regulation (EC) No 1199/95 (5), sets detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products;Whereas Commission Regulation (EEC) No 3846/87 (6), as last amended by Regulation (EC) No 836/95 (7), establishes an agricultural product nomenclature for export refunds;Whereas Commission Regulation (EEC) No 3665/87 (8), as last amended by Regulation (EC) No 331/95 (9), lays down common detailed rules for the application of the system of export refunds on agricultural products; whereas these detailed rules must be supplemented by specific rules relating to products processed from fruit and vegetables;Whereas, pursuant to Article 13 (1) of Regulation (EEC) No 426/86, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty;Whereas the Commission must fix the refund rates and maximum quantities eligible for refunds; whereas these amounts and quantities must be fixed per period of allocation of export licences; whereas they may be revised on the basis of economic circumstances;Whereas, to ensure that quantities for export can be very precisely managed, export licences should require refunds to be fixed in advance; whereas time should be allowed for consideration before licences are issued and details should be provided concerning the data to be notified to the Commission and the form this notification should take;Whereas the Member States should designate the authorities responsible for issuing the licences;Whereas the issue of licences should also be subject to the lodging of a security and to the presentation of a declaration that the products have been obtained from fruit and vegetables harvested in the Community;Whereas, within the tolerance limits, the exported quantity in respect of which refunds may be paid may not exceed the quantity applied for in the licence application;Whereas the Member States should regularly forward certain information on licence applications to the Commission;Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. The refund rates referred to in Article 13 (3) of Regulation (EEC) No 426/86 for products on which export refunds are granted in the sector of products processed from fruit and vegetables shall be set at the same time as the quantities for which licences with advance fixing of the refund may be issued.2. The rates and quantities referred to in paragraph 1 shall be fixed for each licence allocation period.3. Where necessary, the quantities referred to in paragraph 1 may be revised on the basis of trends in Community production and the outlook for exports.Article 2 Member States shall designate the agency or agencies responsible for issuing the export licences referred to in Article 13 (4) of Regulation (EEC) No 426/86 and shall inform the Commission thereof.Article 3 1. Exporters shall apply for licences with advance fixing of the refund to the competent authorities of the Member States with a view to the grant of a refund at the rate in force on the date of submission of the application.Licence applications shall be accompanied by:- the lodging of a security equal to half the amount of the refund in force for the export in question on the day of application,- a declaration that the products to be exported have been obtained from fruit or vegetables harvested in the Community.2. Licence applications and licences shall carry in box 16 the eleven-figure product code of the agricultural product nomenclature for export refunds given in Regulation (EEC) No 3846/87.On application this code may be replaced after the licence has been issued by another provided that the refund rate applicable is the same and the code is that of a product in the same category.Category, within the meaning of the second paragraph of Article 13a of Regulation (EEC) No 3719/88, shall mean the following classes of products:- dried grapes falling within CN code 0806 20,- cherries provisionally preserved falling within CN code 0812 10,- tomatoes prepared or preserved otherwise than by vinegar or acetic acid falling within CN code 2002 10,- fruit preserved by sugar falling within CN code 2006,- nuts other than groundnuts, prepared, falling within CN code 2008 19,- orange juice falling within CN codes 2009 11 and 2009 19, with a sugar content of 10 ° Brix or more, but less than 22 ° Brix,- orange juice falling within CN codes 2009 11 and 2009 19, with a sugar content of 22 ° Brix or more, but less than 33 ° Brix,- orange juice falling within CN codes 2009 11 and 2009 19, with a sugar content of 33 ° Brix or more, but less than 44 ° Brix,- orange juice falling within CN codes 2009 11 and 2009 19, with a sugar content of 44 ° Brix or more, but less than 55 ° Brix,- orange juice falling within CN codes 2009 11 and 2009 19, with a sugar content of 55 ° Brix or more.3. One of the following entries shall be made in box 22 of the licence:- RestituciÃ ³n vÃ ¡lida para . . . (cantidad por la que se haya expedido el certificado) como mÃ ¡ximo- Restitutionen omfatter hÃ ¸jst . . . (den mÃ ¦ngde, licensen er udstedt for)- Erstattung gÃ ¼ltig fÃ ¼r hÃ ¶chstens . . . (Menge, fÃ ¼r die die Lizenz erteilt wurde)- Ã Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã  Ã °Ã ¯Ã µ Ã ©Ã ³Ã ·Ã ½Ã ¥Ã © Ã £Ã ©Ã ¡ . . . (Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¯Ã °Ã ¯Ã Ã ¡ Ã ¥Ã ªÃ ¤Ã Ã ¤Ã ¥Ã ´Ã ¡Ã © Ã ´Ã ¯ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼) Ã ªÃ ¡Ã ´' Ã ¡Ã ­Ã ¾Ã ´Ã ¡Ã ´Ã ¯ Ã ¼Ã ±Ã ©Ã ¯- Refund valid for not more than . . . (quantity for which licence issued)- Restitution valable pour . . . (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©) au maximum- Restituzione valida al massimo per . . . (quantitativo per il quale Ã ¨ rilasciato il titolo)- Restitutie voor ten hoogste . . . (hoeveelheid waarvoor het certificaat is afgegeven)- RestituiÃ §Ã £o vÃ ¡lida para . . . (quantidade em relaÃ §Ã £o Ã qual Ã © emitido o certificado), no mÃ ¡ximo- Vientituki voimassa enintÃ ¤Ã ¤n . . . (mÃ ¤Ã ¤rÃ ¤, jolle todistus on annettu) osalta- Bidrag som gÃ ¤ller fÃ ¶r hÃ ¶gst . . . (kvantitet fÃ ¶r vilken licensen skall utfÃ ¤rdas).Article 4 1. The Commission shall check, for each application lodgment day in turn, whether the total quantities applied for pursuant to Article 3 in each product category as referred to in Article 3 (2) exceed the quantity referred to in Article 1,- less the quantities for which licences with advance fixing of the refund have been issued during the current issuing period, not including the licences issued for food aid as provided for in Article 10 (4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations,- less the quantities for which refunds have been granted without a licence pursuant to the second paragraph of Article 2a of Regulation (EEC) No 3665/87, according to the information available to the Commission,- plus the quantities provided for in Article 5,- plus any quantities covered by applications withdrawn under paragraph 4 of this Article,- plus any quantities for which licences have been issued but not used,- plus any quantities not used within the framework of the tolerance provided for in Article 8 (5) of Regulation (EEC) No 3719/88.If they do the Commission shall set a reduction percentage or decide to reject the applications.2. Export licences shall be issued on the fifth working day following the day on which the application was lodged, provided that no specific measures as referred to in paragraph 1 have been taken in the interval.3. Licences shall be valid for five months from the date of their issue.4. Where a percentage reduction is fixed in accordance with paragraph 1, licence applications may be withdrawn within 10 working days of the date of publication of the percentage reduction. Such withdrawal shall entail release of the security. The security shall also be released where applications are refused.5. Quantities exported within the tolerance provided for in Article 8 (4) of Regulation (EEC) No 3719/88 shall not be eligible for payment of a refund.Article 5 At the end of each period of allocation of licences as referred to in Article 1, quantities not used up of all products shall be added where necessary to those set for the following period, in proportion to the quantities and/or expenditure initially fixed for each product, and within the limits resulting from the agreements concluded in accordance with Article 228 of the Treaty.Article 6 Member States shall notify to the Commission by fax, in accordance with the model in the Annex, not later than 12 o'clock (Brussels time) on Monday and Thursday of each week, information concerning, per working day, for each product category and for each destination:- the quantities for which licences have been applied for, with or without advance fixing of the refund or, where applicable, the absence of applications,- any quantities for which refunds have been granted without a licence pursuant to the second paragraph of Article 2a of Regulation (EEC) No 3665/87,- any quantities covered by applications withdrawn under Article 4 (4),- any quantities for which licences have been issued but not used,- any quantities not used within the tolerance provided for in Article 8 (5) of Regulation (EEC) No 3719/88,for the period up to the working day preceding the day of notification.The quantities shall be broken down according to whether or not they fall within the scope of the food aid provided for in Article 10 (4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations.Article 7 Grant of a refund under Article 14a (2) of Regulation (EEC) No 426/86 shall preclude the grant of a refund under Article 14a (4) of Regulation (EEC) No 426/86 and vice versa.Article 8 This Regulation shall enter into force on 26 June 1995.However, Article 6 shall apply from 29 June 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 49, 27. 2. 1986, p. 1.(2) OJ No L 105, 9. 5. 1995, p. 3.(3) OJ No L 349, 31. 12. 1994, p. 105.(4) OJ No L 331, 2. 12. 1988, p. 1.(5) OJ No L 119, 30. 5. 1995, p. 4.(6) OJ No L 366, 24. 12. 1987, p. 1.(7) OJ No L 88, 20. 4. 1995, p. 1.(8) OJ No L 351, 14. 12. 1987, p. 1.(9) OJ No L 38, 18. 2. 1995, p. 1.ANNEX >START OF GRAPHIC>FORM FOR NOTIFICATION OF INFORMATION AS PROVIDED FOR IN ARTICLE 6 OF REGULATION (EC) No 1429/95Member State:Date on which applications were lodged:(quantities in kg net) Product Destination Export licence applications Exports without licence Applications withdrawn Licences not used Quantities not used Food aid (GATT) Other Food aid (GATT) Other Food aid (GATT) Other Food aid (GATT) Other Food aid (GATT) Other>END OF GRAPHIC>